Citation Nr: 0826213	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for spinal myelopathy.

3.  Entitlement to service connection for a chronic throat 
disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from April 1972 to July 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.304(f) (2007); Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id.  If VA determines 
that the veteran did not engage in combat with the enemy, or 
that the veteran did engage in combat but the alleged 
stressor is not combat related, his lay testimony by itself 
is not sufficient to establish the occurrence of an alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that the holdings in Moreau, supra, to the effect 
that more than mere medical nexus evidence is required to 
fulfill the requirement for "credible supporting evidence" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from non-combat personal 
assault.  Id. at 280; see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, supra (citing VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

The current version of 38 C.F.R. § 3.304(f) essentially 
serves to codify the previously existing but rescinded 
provisions of VA Adjudication Procedure Manual M21-1.  New 
manual provisions provide guidance in developing PTSD claims 
based upon personal assault.  See VA Adjudication Manual 
(Manual Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Para. 17.

In this regard, the regulation provides:  

If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of a 
stressor include, but are not limited to: request 
for transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or 
anxiety without identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence 
of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).

The veteran has claimed entitlement to service connection for 
spinal myelopathy, a chronic throat disorder, and PTSD, all 
as allegedly due to an incident wherein his drill instructor, 
in an area away from any fellow soldiers, allegedly forced a 
large hard-boiled egg with shell down the veteran's throat 
and then shattered the egg in his throat by striking the 
veteran in the Adam's apple.  The veteran has further 
contended that this same drill instructor then threatened him 
with further adverse consequences if he reported the 
incident.  

This allegation amounts to an allegation of personal assault, 
and hence VA must comply with developmental requirements 
under 38 C.F.R. § 3.304(f)(3).  A careful review of the 
record informs that the veteran has yet to be afforded a 
personal assault development letter, explaining the nature of 
evidence to be submitted to support this claim for PTSD.  On 
this basis alone, a remand is required in this case.  

The veteran's other claims, for service connection for spinal 
myelopathy and a chronic throat disorder, are inextricably 
intertwined with the claim for service connection for PTSD, 
because they are alleged to stem from the same incident.  The 
Court has held that a claim which is inextricably intertwined 
with another claim which remains undecided and pending before 
the VA must be adjudicated prior to a final order on the 
pending claim, so as to avoid piecemeal adjudication.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Remand of all 
three claims is also necessary here because a determination 
as to the occurrence of the alleged personal assault must 
precede a determination as to chronic physiological effects 
of that assault, to support the veteran's other two appealed 
claims.  

The Board notes that the veteran has provided no 
corroboration of the claimed incident, with no 
contemporaneous lay or medical statements in support of his 
having been injured in the neck or throat in service.  
Threats from the drill instructor would not have precluded 
the veteran from seeking medical attention for conditions 
requiring medical attention, and would not have precluded him 
from telling fellow soldiers, acquaintances, or family 
members in letters home, about the alleged incident.  He has 
thus far offered no basis for corroborating the alleged 
incident.   

Some hysterical overlay, including as related to possible 
onset of flu or flu-like symptoms, is noted in the service 
treatment records (STRs), and obtained recent private 
treatment records from a treating psychologist notes that the 
veteran's multiple physical as well as mental complaints are 
primarily psychological in origin.  There remains no 
evidence, other than the veteran's allegations, of the 
alleged incident in service.  There are a few instances in 
the STRs of complaining about trouble with his throat.  
However, the service separation examination and post-service 
records for decades after service reveal no findings of the 
alleged disabilities, or continuity of any symptoms from 
service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements - there 
is an event, injury, or disease in service; there is evidence 
of current disability; the medical evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim; and the veteran indicates that the claimed 
disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, a 
claimant must show more than a current disability to trigger 
the duty to assist.  There must be a showing of a causal 
connection between the disability and military service.  
Wells v. Principi, 326 F.3d 1381 (2003).

Here, the Board finds that the evidentiary record is 
insufficient to support the requirement of a VA examination 
to address etiology of the claimed disabilities, absent some 
additional evidence corroborating or lending support to the 
occurrence of the alleged assault or otherwise indicating the 
claimed disabilities originating in service or are otherwise 
causally related to service, per 38 C.F.R. § 3.159(c)(4).  
The veteran will therefore be asked upon remand to produce 
independent evidence or assist VA in procuring medical 
evidence, to support any such evidence of assault, or other 
nexus or continuity evidence.  

The veteran has provided an August 2004 letter from a private 
treating psychologist indicating that he assessed the veteran 
as having chronic, severe PTSD as due to an "original 
traumatic event that took place in May or June of 1972 during 
basic training."  However, that psychologist failed to note 
the nature of that traumatic event, and more vitally, failed 
to note the likely profoundly traumatic events that occurred 
in more recent history, which could be reasonable causes of 
any current PTSD, namely the veteran's massive disc 
herniation at C6-C7 in 1998 treated with anterior cervical 
discectomy and thereafter resulting in profound myelopathy 
with difficulties in neurological control including 
ambulation, and the diagnosis of multiple sclerosis in or 
before 2002.  A private CT myelogram report in 1998 noted 
that the veteran's post-surgical changes were related to a 
prior cervical fusion at C6-C7, and did not indicate any 
relation to service.  Upon remand, interval treatment records 
from service up to the present should be sought.  

The veteran has similarly provided a December 2003 letter 
from a treating physician addressing his complained-of 
persistent dysphagia and globus sensation, allegedly since 
1972.  The physician performed a fiberoptic laryngoscopy, but 
assessed only mild laryngeal motion asymmetry and mild to 
moderate laryngopharyngeal reflux.  The physician did note 
that the veteran had a "remarkably large uvula, roughly half 
the width of the soft palate."  However, the physician made 
no assessment that such a physical characteristic would or 
could be attributed to an alleged incident involving a large 
hard-boiled egg over three decades before.  Just as with the 
August 2004 letter from the private psychologist, the 
December 2003 letter provided by this physician, as well as 
the December 2003 procedure noted for the laryngoscopy, 
reflect no knowledge of the veteran's history of spinal 
myelopathy following anterior cervical discectomy in 1998, or 
of the diagnosis of multiple sclerosis in 2003, both of which 
could be potentially associated with any laryngeal motion 
asymmetry and laryngopharyngeal reflux.  

The Board notes, with regard to these December 2003 and 
August 2004 medical letters submitted in support of the 
veteran's claims, that a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Hence, conclusions drawn 
or alluded to in these letters simply cannot serve to support 
any of the veteran's claims for service connection as 
associated with his alleged egg-in-throat assault incident in 
service.  Further, to the extent these letters merely serve 
to record the veteran's alleged history of trauma in service, 
they add nothing to the veteran's claim.  See LeShore V. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  We recognize, of 
course, that such an opinion cannot be rejected solely 
because it is based upon a history supplied by the veteran; 
the critical question is whether it is credible in light of 
all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).

The Board is mindful of the veteran's contentions of the 
alleged assault in service, and we must duly consider these 
contentions for weight and probity, as the veteran is 
certainly competent to recollect the occurrence of such an 
incident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, this does not change the fact that any 
statement by the veteran regarding a claimed injury or 
disability in service, to support a claim for service-
connection for that disability, is an inherently self-serving 
statement.  The U.S. Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain any as-yet unobtained military 
personnel records and military mental health 
records.

2.  Send the veteran a PTSD development letter 
for personal assault claims, including a 
personal assault questionnaire, and advise him 
of the need for credible supporting evidence 
for any claimed stressors that are not combat 
related.  Inform him that examples of such 
evidence for his case include, but are not 
limited to: records from law enforcement 
authorities, crisis centers, mental health 
counseling centers, hospitals, or physicians; 
statements from family members, roommates, 
fellow service members, or clergy; or other 
independent evidence of behavioral or mental 
health changes following the alleged personal 
assault.  

3.  All records and responses received should 
be associated with the claims folder, and any 
indicated development should be undertaken, to 
include requesting corroborating statements 
from named fellow soldiers or other identified 
witnesses if feasible, asking them to provide 
any knowledge or information they may have 
concerning any stressful event(s) experienced 
by the veteran, and how they came by that 
knowledge.  The RO should follow appropriate 
procedures when making these requests or 
queries, including obtaining appropriate 
contact information and authorization from the 
veteran, as appropriate, to protect his 
privacy and that of his records.

3.  After completion of the foregoing, the RO 
must make a finding as to whether development 
in either paragraph 1 or 2, above, has 
produced evidence corroborating or otherwise 
sufficiently supporting the occurrence of the 
alleged personal assault/stressor, including 
based upon any types of corroboration deemed 
potentially acceptable pursuant to 38 C.F.R. § 
3.304(f)(3).  

4.  If, and only if, the RO makes a finding 
under paragraph 3, above, in the affirmative, 
then the veteran should be afforded a VA 
psychiatric examination for compensation 
purposes, to address whether a diagnosis of 
PTSD, due to a verified in-service 
stressor(s), as alleged based on the alleged 
hard-boiled egg incident, may be made.  All 
necessary tests should be conducted.  The 
claims folder, to include a copy of this 
Remand, must be made available to the examiner 
for review before the examination.  In 
addressing the questions below, the examiner's 
opinion must be informed by a review of the 
veteran's psychiatric history and findings as 
documented in the claims folder.  Any 
necessary, non-invasive tests should be 
conducted.  The examiner should then address 
the following:  

a.  What is/are the veteran's current 
psychiatric diagnosis(es), and does he 
have post-traumatic stress disorder?

b.  If an in-service stressor has been 
independently verified or a personal 
assault stressor has been otherwise 
corroborated, and PTSD is present, then is 
it at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
PTSD is due to an independently verified 
in-service stressor or an otherwise 
corroborated in-service personal assault 
stressor? 

c.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  In answering the 
question in subparagraph c, above, please 
address whether any post-service stressor 
or stressors are responsible for the PTSD 
diagnosis.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If the examiner cannot answer any of 
the questions posed without resorting to 
unsupported speculation, the examiner 
should so state.

5.  Thereafter, and following any additional 
development the RO deems necessary, the RO 
should readjudicate all the remanded claims de 
novo.  If any of the benefits sought by the 
remanded claims are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


